Exhibit 10.1

 

REVOLVING PROMISSORY NOTE

 

$25,000,000

December 2, 2013

 

1.                                      FOR VALUE RECEIVED, NEW AMEREN ENERGY
RESOURCES, LLC, a Delaware limited liability company (“Borrower”), hereby
promises to pay to the order of DYNEGY INC., a Delaware corporation (“Lender”),
the principal amount of $25,000,000 or such lesser amount as shall equal the
aggregate unpaid principal amount of all loans (“Loans”) made under this
revolving promissory note (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, this “Note”).  The Borrower
also promises to pay interest on the principal amount of Loans outstanding
hereunder from the date each Loan is made to the date each Loan is paid in full
at the rates and at the times hereinafter set forth.  The principal indebtedness
evidenced by this Note shall be payable as provided herein and in any event on
December 2, 2015 unless extended in the Lender’s sole discretion (the “Maturity
Date”).  Terms not defined herein have the meanings assigned to them in
Exhibit A hereto.

 

2.                                      Borrowings.  Requests for Loans shall be
made in the form of Exhibit B or by delivery of a notice containing
substantially the same information.

 

3.                                      Interest.  Prior to the Maturity Date,
Loans shall bear interest at a rate per annum equal to seven and three-quarters
percent (7.75%).  Interest shall be calculated on the basis of a year of 360
days and actual days elapsed.

 

The Borrower promises to pay accrued interest in arrears on the last Business
Day of each calendar quarter and on the Maturity Date.  If the time for any
payment is extended by operation of law or otherwise, interest shall continue to
accrue for such extended period.

 

After the date any principal amount of any Loan is due and payable (whether on
the Maturity Date, upon acceleration or otherwise), or after any other monetary
obligation hereunder shall have become due and payable (in each case without
regard to any applicable grace periods), the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
amounts at a rate of nine and three-quarters percent (9.75%) per annum.  In no
case shall interest hereunder exceed the amount that the Lender may charge or
collect under applicable law.

 

4.                                      Prepayments.  The Borrower may
voluntarily at any time prepay any Loan in full or in part without premium or
penalty upon notice given to the Lender by making such prepayment by the time
set forth below for payments, together with accrued interest thereon to the date
of prepayment.

 

5.                                      Repayment.  The Borrower promises to pay
all Loans then outstanding on the Maturity Date.  The Borrower shall make all
payments required hereunder not later than 11:00 a.m. on the date of payment in
same day funds in Dollars at the office of the Lender from time to time
designated in writing by the Lender.  All payments by the Borrower to the Lender
hereunder shall be made to the Lender in full without set-off or counterclaim
and free and clear of and exempt from, and without deduction or withholding for
or on account of, any present or future taxes, levies, imposts, duties or
charges of whatsoever nature imposed by any government or any political
subdivision or taxing authority thereof.  The Borrower shall reimburse the
Lender for any taxes imposed on or withheld from such payments

 

1

--------------------------------------------------------------------------------


 

(other than taxes imposed on the Lender’s income, and franchise taxes imposed on
the Lender, by the jurisdiction under the laws of which the Lender is organized
or any political subdivision thereof).

 

6.                                      Conditions Precedent to Loans.  The
obligation of the Lender to make Loans hereunder is subject to the following
conditions precedent:

 

(a)                                 The obligation of the Lender to make its
initial Loan hereunder is subject to the Lender receiving all of the following,
each in form and substance satisfactory to the Lender and its legal counsel:

 

(i)                                     executed original of this Note;

 

(ii)                                  a copy of a resolution or resolutions
passed by the Sole Member of the Borrower, certified by the secretary or an
assistant secretary of the Borrower as being in full force and effect on the
date hereof, authorizing this Note and the borrowings provided for herein;

 

(iii)                               a certificate, signed by the secretary or an
assistant secretary of the Borrower dated the date hereof, as to the incumbency
of the person or persons authorized to execute and deliver this Note on behalf
of the Borrower; and

 

(iv)                              such other assurances, certificates,
documents, consents or opinions as the Lender reasonably may require.

 

(b)                                 The obligation of the Lender to make any
Loan (including the initial Loan) is subject to the conditions precedent that no
Event of Default (as defined below) shall be continuing or would result from the
making of such Loan and that the representations and warranties of the Borrower
contained in Paragraph 7 shall be true and correct on and as of the date of such
Loan, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.  Each request for a Loan submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in this
Paragraph 6(b) have been satisfied on and as of the date of the applicable Loan.

 

7.                                      Representation and Warranties.  The
Borrower represents and warrants to the Lender, as of the date hereof and as of
the date of incurrence of each Loan hereunder, that:

 

(a)                                 Existence and Qualification; Power;
Compliance with Laws.  It (i) is a corporation duly organized or formed, validly
existing and in good standing under the laws of the state of its organization or
formation, (ii) has the power and authority and the legal right to (A) own and
operate its properties, to lease the properties it operates and to conduct its
business and (B) execute, deliver and perform its obligations hereunder,
(iii) is duly qualified and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, and (iv) is in compliance with all laws,
except in each case referred to in clause (ii)(A), clause (iii) or clause (iv),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Authorization; Enforceable Obligations; No
Contravention.  The execution, delivery and performance of this Note by the
Borrower have been duly authorized by all necessary action, and this Note is and
will be a legal, valid and binding obligation of the Borrower, enforceable in
accordance with its respective terms.  The execution, delivery and performance
of this Note are not in contravention of law or of the terms of the Borrower’s
organic documents in any material respect and will not result in the breach of
or constitute a

 

2

--------------------------------------------------------------------------------


 

default under, or result in the creation of a lien under, any material
indenture, agreement or undertaking to which the Borrower is a party.

 

(c)                                  No Material Adverse Effect.  Since
December 31, 2012, there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 No Material Litigation.  Except as disclosed
prior to the date hereof, no litigation or governmental proceeding is pending
or, to the knowledge of the Borrower, threatened by or against the Borrower or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  No Default.  No Default has occurred and is
continuing.

 

(f)                                   Use of Proceeds.  The proceeds of the
Loans will be used solely for general corporate purposes and in accordance with
requirements of law, and will not be used, directly or indirectly, immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying margin
stock.

 

(g)                                  Full Disclosure.  No statement made by the
Borrower to the Lender in this Note or any other document, certificate or
written statement furnished by the Borrower to the Lender (as modified or
supplemented by other information so furnished), for use in connection with this
Note or in connection with any Loan, contained as of the date furnished, when
taken as a whole, any untrue statement of a material fact or omitted a material
fact necessary to make the statement contained herein or therein, in light of
the circumstances under which such statement was furnished, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by management of the Borrower to be reasonable at the time
made, it being understood that such projected financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

(h)                                 Investment Company Act.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

8.                                      Covenants.  (a) So long as principal of
and interest on any Loan or any other amount payable hereunder remains unpaid or
unsatisfied, the Borrower shall, and shall cause each Subsidiary to:

 

(i)                                     Preserve and maintain all of its rights,
privileges, and franchises necessary or desirable in the normal conduct of its
business except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;

 

(ii)                                  Comply with the requirements of all
applicable laws, rules, regulations, and orders of governmental authorities
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect;

 

(iii)                               Pay and discharge when due all material
taxes, assessments, and governmental charges or levies imposed on it or on its
income or profits or any of its

 

3

--------------------------------------------------------------------------------


 

property, except for any such tax, assessment, charge, or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained;

 

(iv)                              Maintain all of its properties material to the
operation of its business in good working order and condition ordinary wear and
tear excepted, all as in the judgment of the Borrower may be necessary so that
the business carried on in connection therewith may be properly and
advantageously conducted; provided, however, that nothing in this subparagraph
(iv) shall prevent the Borrower or any Subsidiary from discontinuing the
operation or maintenance of any of such properties if such discontinuance is not
materially adverse to the Lender and, in the judgment of the Borrower or such
Subsidiary, is desirable in the conduct of its business;

 

(v)                                 Permit representatives of the Lender, during
normal business hours upon reasonable advance notice to the Borrower, to
examine, copy, and make extracts from its books and records, to inspect its
properties, and to discuss its business and affairs with its officers,
directors, and accountants, subject to any confidentiality restrictions to which
the Borrower or any of its Subsidiaries is subject; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, the
Lender may not exercise such rights more often than once during any calendar
year absent the existence of an Event of Default; and

 

(vi)                              Promptly deliver to the Lender information
regarding the operations, business affairs and financial condition of the
Borrower and its Subsidiaries as the Lender may reasonably request from time to
time.

 

(b)                                 So long as principal of and interest on any
Loan or any other amount payable hereunder remains unpaid or unsatisfied , the
Borrower shall not, and shall not permit any Subsidiary to, merge or consolidate
with or into any Person or liquidate, wind-up or dissolve itself, or permit or
suffer any liquidation or dissolution, or sell all or substantially all of its
assets, except, that so long as no Default exists or would result therefrom:

 

(i)                                     any Subsidiary may merge with (A) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (B) with any one or more Subsidiaries, provided that when any
wholly-owned Subsidiary is merging with another Subsidiary that is not a
wholly-owned Subsidiary, the continuing or surviving Person shall be a
wholly-owned Subsidiary; and

 

(ii)                                  any Subsidiary may sell all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Borrower or to another Subsidiary; provided that if a wholly-owned
Subsidiary sells its assets to another Subsidiary then the purchaser must be a
wholly-owned Subsidiary.

 

9.                                      Events of Default.  The occurrence of
any of the following events (each, an “Event of Default”) shall, at the option
of the holder of this Note, make all sums of interest and principal of this Note
immediately due and payable without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character:

 

(a)                                 The Borrower fails to pay any principal of
any Loan as and on the date when due; or

 

4

--------------------------------------------------------------------------------


 

(b)                                 The Borrower fails to pay any interest on
any Loan, or any commitment fee due hereunder, or any portion thereof, within
three Business Days after the date when due; or the Borrower fails to pay any
other fee or amount payable to the Lender hereunder, or any portion thereof,
within five days after the date due; or

 

(c)                                  The Borrower fails to perform or observe in
any material respect (i) any term, covenant or agreement contained in
subparagraph (b) of Paragraph 8, or (ii) any term, covenant or agreed contained
in subparagraph (a)(i) through (vi) of Paragraph 8 if such failure shall remain
unremedied for 15 days; or

 

(d)                                 Any representation or warranty made or
deemed made by the Borrower herein or in any certificate, document or other
statement delivered by it in connection herewith shall be incorrect or
misleading when made or deemed made; or

 

(e)                                  The Borrower or any of its Subsidiaries
(i) fails to make any payment in respect of any indebtedness (other than
indebtedness hereunder) or guaranty obligation having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
excess of $25,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), or (ii) fails to observe or
perform any other agreement or condition relating to any such indebtedness or
guaranty obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur, the effect of
which default or other event is to cause, or to permit the holder or holders of
such indebtedness or beneficiary or beneficiaries of such guaranty obligation
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
indebtedness to be demanded or become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such indebtedness to be made, prior to its stated
maturity, or such guaranty obligation to become payable or cash collateral in
respect thereof to be demanded; or

 

(f)                                   The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under Debtor Relief
Laws, or makes an assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of the Borrower or such Subsidiary and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
Debtor Relief Laws relating to the Borrower or any Subsidiary or to all or any
material part of the Borrower’s or such Subsidiary’s property is instituted
without the consent of the Borrower or such Subsidiary and continues undismissed
or unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  This Note, at any time after its execution
and delivery and for any reason other than the agreement of the Lender or
satisfaction in full of all the indebtedness hereunder, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or Borrower denies that it
has any or further liability or obligation under this Note, or purports to
revoke, terminate or rescind this Note.

 

Upon the occurrence of an Event of Default, the Lender may declare the
Commitment to be terminated, whereupon the Commitment shall be terminated,
and/or declare all sums outstanding hereunder,

 

5

--------------------------------------------------------------------------------


 

including all interest thereon, to be immediately due and payable, whereupon the
same shall become and be immediately due and payable, without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character, all of which are hereby
expressly waived; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States of America, the Commitment shall
automatically terminate, and all sums outstanding hereunder, including all
interest thereon, shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived.

 

10.                               Miscellaneous.

 

(a)                                 All references herein to any time of day
shall mean the local (standard or daylight, as in effect) time of New York.

 

(b)                                 The Borrower shall reimburse or compensate
the Lender, within 30 days after demand, for all out-of-pocket costs incurred,
losses suffered or payments made by the Lender which are incurred  in connection
with the transactions contemplated herein.

 

(c)                                  No amendment or waiver of any provision of
this Note and no consent by the Lender to any departure therefrom by the
Borrower shall be effective unless such amendment, waiver or consent shall be in
writing and signed by a duly authorized officer of the Lender, and any such
amendment, waiver or consent shall then be effective only for the period and on
the conditions and for the specific instance specified in such writing.  No
failure or delay by the Lender in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other rights, power or privilege.

 

(d)                                 (i) Except as otherwise expressly provided
herein, notices and other communications to each party provided for herein shall
be in writing (which includes electronic mail (i.e., “email”) or telecopy) and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy to the address set forth on the signature page hereof or as provided
from time to time by such party.  Any such notice or other communication sent by
overnight courier service, mail or telecopy shall be effective on the earlier of
actual receipt and if sent by (A) overnight courier service, the scheduled
delivery date, (B) mail, the fourth Business Day after deposit in the U.S. mail
first class postage prepaid, (C) telecopy, when transmission in legible form is
complete (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient) and (D) electronic mail shall be deemed to
be effective as provided in subparagraph (ii) below.  All notices and other
communications sent by the other means listed in the first sentence of this
paragraph shall be effective upon receipt.  Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 3 hereof shall be effective only upon receipt (which, in
the case of email notices, shall be deemed received as provided in subparagraph
(ii) below).  Any notice or other communication permitted to be given, made or
confirmed by telephone hereunder shall be given, made or confirmed by means of a
telephone call to the intended recipient at the number specified in writing by
such person for such purpose, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.  The Lender shall be entitled to rely and act upon any
notices (including telephonic notices of borrowings, conversions and
continuations) purportedly given by or on behalf of the Borrower even if
(x) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed

 

6

--------------------------------------------------------------------------------


 

by any other form of notice specified herein, or (y) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify each Indemnitee from all losses, costs, expenses and liabilities
resulting from the reliance by such person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.

 

(ii)                                  Notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), but if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(e)                                  This Note shall inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Borrower may not assign its rights and obligations hereunder.  The Lender may at
any time (i) assign all or any part of its rights and obligations hereunder to
any other Person with the consent of the Borrower, such consent not to be
unreasonably withheld, provided that no such consent shall be required if the
assignment is to an affiliate of the Lender or if a Default exists, and
(ii) grant to any other Person participating interests in all or part of its
rights and obligations hereunder without notice to the Borrower.  The Borrower
agrees to execute any documents reasonably requested by the Lender in connection
with any such assignment.  All information provided by or on behalf of the
Borrower to the Lender or its affiliates may be furnished by the Lender to its
affiliates and to any actual or proposed assignee or participant, subject to
compliance with the confidentiality provisions set forth in subparagraph (h) of
this Paragraph 10.

 

(f)                                   The Borrower shall pay the Lender, on
demand, all reasonable out-of-pocket expenses and legal fees (including the
reasonable allocated costs for in-house legal services) incurred by the Lender
in connection with the enforcement of this Note or any instruments or agreements
executed in connection herewith.

 

(g)                                  The Borrower shall indemnify and hold
harmless the Lender, its affiliates, and their respective partners, directors,
officers, employees, agents and advisors (collectively the “Indemnitees”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Note or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee, or
(y) result from a claim brought by the Borrower against the Lender for breach in
bad faith of the Lender’s obligations hereunder, if the Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  To the fullest extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for

 

7

--------------------------------------------------------------------------------


 

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this Note
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Note or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.  The agreements in this paragraph shall survive the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other obligations and liabilities of the Borrower hereunder.  All
amounts due under this paragraph shall be payable within ten Business Days after
demand therefor.

 

(h)                                 The Lender agrees to maintain the
confidentiality of Confidential Information (as defined below), except that
Confidential Information may be disclosed (i) to its affiliates and its and
their respective employees, officers, directors, agents, legal counsel,
accountants, auditors and other representatives and advisors (collectively, its
“Representatives”) (it being understood that such Representatives will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Note or the
enforcement of rights hereunder or thereunder, (vi) with the consent of the
Borrower or (vii) to the extent such Confidential Information (x) becomes
publicly available other than as a result of a breach of this subparagraph or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower.  For purposes of this subparagraph, “Confidential
Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.

 

(i)                                     If any provision of this Note is held to
be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Note shall not be affected or
impaired thereby and (ii) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

(j)                                    This Note may be executed in one or more
counterparts, and each counterpart, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

(k)                                 THIS NOTE IS GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  THE BORROWER
AND THE LENDER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT AND EACH STATE COURT IN THE CITY OF NEW YORK AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT

 

8

--------------------------------------------------------------------------------


 

OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  THE BORROWER AND THE LENDER EACH
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO  SUCH PARTY AT ITS
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO.  THE BORROWER AND THE LENDER
EACH IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(l)                                     THE BORROWER AND THE LENDER EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

9

--------------------------------------------------------------------------------


 

(m)                             THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

NEW AMEREN ENERGY RESOURCES, LLC

 

 

 

 

 

By:

/s/ Christopher Robinson

 

Name:

Christopher Robinson

 

Title:

Vice President and Treasurer

 

 

 

U.S. Taxpayer ID Number:

 

Notices:

 

New Ameren Energy Resources, LLC

601 Travis, Suite 1400

Houston, Texas 77002

Attn: General Counsel

Facsimile: 713-507-6588

 

Agreed:

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

Notices:

Borrowing Notices:

 

 

Dynegy Inc.

Dynegy Inc.

601 Travis, Suite 1400

601 Travis, Suite 1400

Houston, Texas 77002

Houston, Texas 77002

Attn: Treasury Department

Attn: Treasury Department

Facsimile: 713-767-6636

Facsimile: 713-767-6636

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

Business Day:

 

Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located.

Debtor Relief Laws:

 

The Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect affecting the rights of creditors
generally.

Default:

 

Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.

Dollars:

 

Lawful currency of the United States of America.

Material Adverse Effect:

 

(a) A material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under this Note; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of this Note.

Person:

 

An individual, corporation, partnership, association, limited liability company,
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

Subsidiary:

 

With respect to any Person, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” refer to a Subsidiary or Subsidiaries of the Borrower.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LOAN REQUEST

 

Date:                        ,     

 

To:                             Dynegy Inc.

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Promissory Note, dated December 2,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Note;” the terms defined therein being used
herein as therein defined), made by Ameren Energy Marketing Company (the
“Borrower”), in favor of Dynegy Inc. (the “Lender”).

 

The undersigned hereby requests a Loan on [          ] (a Business Day) in the
amount of $[   ].

 

The Loan, requested herein complies with the second sentence of Paragraph
6(b) of the Note.

 

 

 

NEW AMEREN ENERGY RESOURCES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------